Order entered November 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00702-CV

                           H. ROBERT ROSE, ET AL., Appellants

                                                V.

                         NICHOLAS BONVINO, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-2450-06

                                            ORDER
       We GRANT appellees’ November 3, 2014 agreed second motion for an extension of

time to file a brief. Appellees shall file their brief by November 7, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE